UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6043


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DACEY MAURICE JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:13-cr-00405-TDS-1; 1:16-
cv-00198-TDS-LPA)


Submitted: May 28, 2019                                            Decided: June 5, 2019


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Dacey Maurice Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dacey Maurice Jones appeals the district court’s order adopting the magistrate

judge’s recommendation to dismiss Jones’ 28 U.S.C. § 2255 (2012) motion and deny his

motions to amend. In its order, the court stated that Jones failed to object to the report

and recommendation. On appeal, Jones claims that he never received the report and

recommendation.

       A party who fails to timely object in writing to a magistrate judge’s proposed

findings of fact and conclusions of law is not entitled to de novo review of the magistrate

judge’s determinations by the district court and is barred from contesting those

determinations on appeal. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see

28 U.S.C. § 636(b)(1) (2012). However, the waiver of appellate rights for failing to

object is a prudential rule, not a jurisdictional requirement. Thomas v. Arn, 474 U.S. 140,

154 (1985). And, when a litigant is proceeding pro se, he must be accorded fair notice of

the consequences of failing to object before he is barred from appellate review. Wright,

766 F.2d at 846-47.

       From the present record, we cannot conclusively determine whether Jones

received a copy of the magistrate judge’s report and recommendation. Accordingly, we

vacate the district court’s order and remand for the court to make this determination in

the first instance. If the court find Jones’ claim to be credible, it should provide him with

a copy of the report and recommendation and accord him an opportunity to object. If,

however, the court finds that Jones received the report and recommendation, it may

reenter its original order, with any necessary modifications.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        VACATED AND REMANDED




                                          3